12/14/18 Page 1 of 1 PagelD #,185..

= Corporate Headquarters
931 S. Rangeline Road
Carmel, Indiana 46032
Phone: (317) 846-8999
Fax: (317) 843-1991

MRM Fax: (317) 575-9218

Phillf AS@whrd 7-CV-03091-TWP-DML..]
David W. Stewart + —

Michael J. Sobieray ¢
Darron S. Stewart *a
Brandon G. Milster
Rhonda L. Wood>
Nicholas J. Wagner
Heather R. Falks
Stephen W. Thompson

   

Greenwood
7660 U.S. 31 South
Phone: (317) 865-3333

: Fax: (317) 807-3234
Evan T. Theoharis, MD = am at: o
- GetStewart.com -—
r eee , 2912 Nichol Avenue
+ Licensed in Michigan a , ™
* Licensed in Kentucky ee : RR [288 ose ue
# Licensed in Pennsylvania 7 .
>Licensed RN Indianapolis
uw Certified Civil Mediator 608 E. Market Street

(317) 638-3234

Federal Tax EIN #XX-XXXXXXX
Brownsburg
(317) 952-5799

September 24, 2018

Alex Nelis
863 Hollowood Ln.
Avon IN 46123

Dear Alex,

Our office has been trying to contact you for months. Sadly your refusal to respond to our calls
and letters has had a detrimental impact upon your case and we can no :onger proceed to
represent you in this matter. Without your cooperation I am unable to procecd with your case;
therefore, this is your notice that I will be withdrawing from your case in seven (7) days due to
the breakdown in the attorney client relationship. You need to find new counsel to represent you
in this matter as we will no longer be representing you in this matter.

I intend to withdraw my representation of you in this matter in seven (7) days. Therefore,
this letter serves as my notice to you that I will be requesting to withdraw from your case
and upon the court’s granting of my request, Stewart & Stewart will no longer be
representing you or your interests. Due to the complicated legal matters and deadlines in

       
 

      

this case IT recammend gal ;
, = F STAGE»
STEWART&STEWART : rms
ATTORNEYS : | ‘ [a
931 South Rangeline Road am bs ZIP 46032 $ |
I, IN 46032-25 1 pee’ ’ 7
esate is 2018 1130 0000 445b 8842 RECD nese: US POSTAG
GetStewart.com ge ah eet
R , F

 

 
